Citation Nr: 1523057	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  06-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the Atlanta RO (hereinafter agency of original jurisdiction (AOJ)) granted service connection and assigned an initial 10 percent rating for lumbar disc disease, effective August 4, 2003.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006. 

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence pertinent to the claim on appeal, along with a waiver of his right to have this evidence initially considered by the AOJ.  The Board accepted this evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008). 

In September 2008, the Board remanded the claim on appeal to the AOJ for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration. 

In an August 2010 rating decision, the AOJ granted service connection for right and left lower extremity radiculopathy and assigned a 20 percent rating to each disability, effective March 17, 2010.  The Veteran has not initiated an appeal of this decision.

In February 2011, the Board denied the claim for a rating in excess of 10 percent for service-connected lumbar disc disease and also remanded the claim for a TDIU to the AOJ for further action, to include providing information to the Veteran as to how he could establish entitlement to TDIU, to include on an extra-schedular basis.  After completing the requested actions directed by the Board, the AOJ issued an SSOC on the TDIU claim in March 2012 and returned this matter to the Board for further consideration. 

The Board remanded the TDIU issue again in May 2012 for further evidentiary development.  After completing the requested actions directed by the Board, and also completing additional development such as obtaining an Administrative Review by the Director of Compensation and Pension (C&P) for extra-schedular consideration, the AOJ continued to deny the claim (as reflected in SSOC's dated in December 2013 and November 2014).

The claims file reflects that the Veteran was previously represented by the Georgia Department of Veterans Services.  However, in his July 2005 NOD, the Veteran revoked his power of attorney with the Georgia Department of Veterans Services and indicated that he would represent himself.  He subsequently appointed a private attorney, Kenneth Lavan. to represent him in this appeal.  However, in December 2014, the Veteran revoked a power of attorney for Attorney Lavan, and the attorney submitted a written statement of withdrawal of representation.  In February 2015, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Veteran's Representative) re-appointing the Georgia Department of Veterans Services as his representative.  The Board recognizes the change in representation.   

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

After the AOJ last adjudicated this claim in the November 2014 SSOC, additional, pertinent VA treatment records were associated with the claims file in April 2015.  Neither the Veteran nor his representative submitted a waiver of initial AOJ review of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  It follows, then, that such evidence should be considered by the AOJ, in the first instance.

Also, the Board's review of the additional evidence added to the record since April 2015 suggests that the Veteran's service-connected disabilities-lumbar spine disability with right and left  lower extremity radiculopathy-may have increased in severity since the last VA examination (as well as the October 2012 Administrative Review by the Director of C&P for extra-schedular consideration).  In this respect, a September 2014 VA clinic record reflects that the Veteran was using a 4-wheeled walker to assist in ambulation.  At that time, a magnetic resonance imaging (MRI) scan of the lumbar spine was significant for severe, high-grade stenosis with compression of the cauda equina and thecal sac.  In a January 2015 physical therapy consultation noted, it was indicated that the Veteran was at a high risk for falls due to a spastic gait pattern with decreased foot clearance and step height bilaterally, which was worse on the right lower extremity due to toe drag. 

Under these circumstances, the Board determines that to fairly resolve the matter of the Veteran entitlement to a TDIU, a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet.   The Board acknowledges that claims for higher ratings for service -connected disabilities are not currently before the Board, and that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 (2014)) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU, particularly in light of the possible increased severity of the Veteran's disability since the last VA examination.  As such, a general medical examination should be arranged for this purpose.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Carl Vinson VA Medical Center (VAMC), the Columbia, South Carolina VAMC and the Baldwin Community Based Outpatient Clinic (CBOC) dated through March 19, 2015.  However, more recent records from these facilities may exist.  Additionally, a March 4, 2015 VA treatment record reflects that the Veteran was scheduled for a neurosurgery consultation at the Augusta VAMC on March 19, 2015, but this report is not associated with the claims folder.  Furthermore, the recently added VA clinic records note that documents such as a "Non VA Neuro" consultation report, a pain management report from Milledgeville and chiropractic records from Butler Chiropractic have been scanned into VistA, but these records are not available for the Board's review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Carl Vinson VAMC, the Columbia, VAMC, the Augusta VAMC and the Baldwin CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 19, 2015, and all relevant records located in VistA (including the reported "Non VA Neuro" consultation report, the pain management report from Milledgeville and the chiropractic records from Butler Chiropractic) following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private (non-VA) medical records-to include from Butler Chiropractic, the pain management center in Milledgeville, and any private neurosurgery consultations.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Finally, the Board observes that on October 2012 Administrative Review, the Director of C&P found that the Veteran did not meet the criteria for an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  In a recent decision, the United States Court of Appeals for Veterans' Claims (Court) held that the Director's extra-schedular determination under 4.16(b) does not amount to a medical opinion and is not controlling on the Board's disposition of a claim.  Wages v. McDonald, No 13-2694 (January 23, 2015).  Rather, the Director's extras-schedular determination under 4.16(b) is reviewable by the Board.  Id.  Nonetheless, given the above-noted additional development sought herein, after all records, reports and responses have been associated with the , the claim should again be referred to the Director of C&P for further review and determination as to whether the additionally-received evidence warrants revision or reversal of the conclusion reached on October 2012 Administrative Review.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the matter is hereby REMANDED for the following actions:

1.  Obtain from the Carl Vinson VAMC, the Columbia, VAMC, the August VAMC and the Baldwin CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 19, 2015, and all relevant records located in VistA (including the reported "Non VA Neuro" consultation report, the pain management report from Milledgeville and the chiropractic records from Butler Chiropractic).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records, including Butler Chiropractic, the pain management center in Milledgeville, and any private neurosurgery consultations.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, for evaluation of all of his service-connected disabilities.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and lay evidence, the physician should fully describe the functional effects of the Veteran's service-connected disabilities-lumbar disc disease, right lower extremity radiculopathy and left lower extremity radiculopathy-on his activities of daily living, to include employment.

Specifically, the physician should provide comment as to functional effects of each disability-as well as the combined effects of all service-connected disabilities-on  the Veteran's ability to perform the physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent VA medical facility. 

6.  Thereafter, again refer the Veteran's claim of entitlement to TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), to the Director of C&P for review of the additionally-received evidence, and determination as to whether such evidence warrants revision or reversal of the conclusion reached on October 2012 Administrative Review.

7.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the claims file after the last adjudications) and legal authority.

If the Veteran fails, without good cause, to report to the examination scheduled in conjunction with TDIU claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication) and legal authority (to include 38 C.F.R. § 4.16(b)).

9.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

